Citation Nr: 1727700	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-20 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for plantar fasciitis, degenerative joint disease (DJD) and calcaneal spurs of the right foot for the period from August 31, 2010 for March 22, 2011.  

2.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis, DJD and calcaneal spurs for the period from March 22, 2011 for February 28, 2014 

3.  Entitlement to an initial evaluation in excess of 10 percent for bilateral metatarsalgia for the period on and after February 28, 2014.  

4.  Entitlement to an initial compensable evaluation for hallux valgus of the right foot.  

5.  Entitlement to an initial compensable evaluation for hallux valgus of the left foot.  

6.  Entitlement to a 10 percent for multiple, noncompensable service-connected disabilities for the period prior to February 28, 2014. 

7.  Entitlement to service connection for DJD with intervertebral disc syndrome of the lumbar spine, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel 


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2011 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the July 2011 rating decision, the RO denied service connection for hallux valgus, plantar fasciitis, DJD and calcaneal spurs of the right and left foot.  The RO also denied service connection for degenerative arthritis of the lumbar spine, to include as secondary to hallux valgus, plantar fasciitis, DJD and calcaneal spurs of the right foot.  The Veteran filed a notice of disagreement (NOD) with this decision in November 2011, and perfected a timely appeal of this claim in June 2013.  Thus, the lumbar spine issue is on appeal from the July 2011 decision.

In the May 2014 rating decision, the RO granted service connection for plantar fasciitis, DJD and calcaneal spurs of the right foot and evaluated it as noncompensably disabling, effective from August 31, 2010 to March 22, 2011.  The RO then recharacterized the claim to bilateral plantar fasciitis, bilateral DJD and bilateral calcaneal spurs, and evaluated this disability as noncompensably disabling, effective from March 22, 2011 to February 28, 2014.  In addition, the RO granted service connection for bilateral metatarsalgia, bilateral plantar fasciitis, bilateral DJD and bilateral calcaneal spurs, and evaluated this disability as 10 percent disabling, effective February 28, 2014.  The RO also granted service connection for hallux valgus of the right foot, evaluating it as noncompensably disabling, (effective August 31, 2010), and further granted service connection for hallux valgus of the left foot, evaluating it as noncompensably disabling (effective March 22, 2011).  Finally, the RO denied entitlement to a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities for the period prior to February 28, 2014.   The Veteran filed an NOD with this decision in June 2014, and perfected a timely appeal of this decision in September 2014.  Thus, the ratings issues are all on appeal from the May 2014 decision.  

A supplemental statement of the case (SSOC) pertaining to the issue of entitlement to service connection for DJD with intervertebral disc syndrome of the lumbar spine was issued in June 2014.

The Veteran appeared and provided testimony before the undersigned in August 2016.  A transcript of the hearing has been associated with the claims file.

Lastly, the Veteran submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304 (c) (2016).

The issues of entitlement to an initial rating in excess of 10 percent for bilateral metatarsalgia, plantar fasciitis, DJD and calcaneal spurs for the period on and after February 28, 2014; entitlement to an initial compensable rating for hallux valgus of the right foot; entitlement to an initial compensable rating for hallux valgus of the left foot; and entitlement to service connection for DJD  with intervertebral disc syndrome of the lumbar spine, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to March 22, 2011, the evidence of record is against finding that the Veteran's plantar fasciitis, DJD and calcaneal spurs of the right foot is manifested by objective evidence of weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, bilateral or unilateral. 

2.  For the period from March 22, 2011 to February 28, 2014, the evidence of record is against finding that the Veteran's bilateral plantar fasciitis, bilateral DJD and bilateral calcaneal spurs is manifested by objective evidence of weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, bilateral or unilateral. 


CONCLUSIONS OF LAW

1.  For the period prior to March 22, 2011, the criteria for an initial compensable rating for plantar fasciitis, DJD and calcaneal spurs of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  For the period from March 22, 2011 to February 28, 2014, the criteria for an initial compensable rating for bilateral plantar fasciitis, bilateral DJD and bilateral calcaneal spurs have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided the Veteran adequate notice in a letter sent to him in May 2011.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service, VA, and private medical records, have been retrieved and associated with the claims file. There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims for his service-connected foot disabilities.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(1)-(3). 

During the relevant period on appeal, VA afforded the Veteran a VA examination in connection to his bilateral foot disability in June 2011.  Here, the Board finds that the VA examination obtained in this case is adequate, as it was predicated on a physical examination of the Veteran, as well as the Veteran's reported history and symptomatology.  The examiner considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provided the findings necessary to apply pertinent rating criteria.  In a recent case, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, a more recent examination applying the principles of Correia will not be applicable with respect to the Veteran's claim for higher ratings for the service-connected plantar fasciitis, DJD and calcaneal spurs of the right foot for the period prior to March 22, 2011, and bilateral plantar fasciitis, DJD and calcaneal spurs for the period prior to February 28, 2014.   As such, the Board finds that the medical examination report along with his VA and private treatment records, are adequate for purposes of rendering a decision in the instant appeal. 38 C.F.R. §4.2 (2016).  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues decided herein has been met. 38 C.F.R. § 3.159 (c)(4). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103 (a), 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

As discussed in the Introduction above, by way of the May 2014 rating decision, the Veteran's plantar fasciitis, DJD and calcaneal spurs of the right foot was assigned a noncompensable rating under 38 C.F.R. §4.71a, Diagnostic Code 5276, for the period from August 31, 2010 to March 22, 2011.  The disability was then recharacterized to that of bilateral plantar fasciitis, bilateral DJD and bilateral calcaneal spurs, under 38 C.F.R. §4.71a, Diagnostic Code 5276, and the noncompensable disability rating was continued for this disorder, effective from March 22, 2011 to February 28, 2014, 

Pursuant to that diagnostic code, a noncompensable rating is assigned for mild symptoms which are relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate unilateral or bilateral symptoms evidenced by weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, or pain on manipulation and use of the feet.  A 20 percent rating is assigned for unilateral severe symptoms to include objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities.  If these same symptoms are bilateral in nature, a 30 percent evaluation is warranted.  Pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances that are unilateral in nature warrants a 30 percent evaluation and, if bilateral in nature, a 50 percent evaluation is warranted. 

Words such as "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Review of the service treatment records reflect that at the March 1965 enlistment examination, the clinical evaluation of the Veteran's feet was shown to be normal.  Subsequent records reflect that the Veteran was seen at sick call in August 1965 with complaints of pain in both ankles.  Although physical examination of the ankles was negative for any abnormalities, it appears that the Veteran was fitted with a gel cast for both feet.  The Veteran was seen at sick call once again in June 1967 with complaints of an injured toe, and physical examination of the toe revealed signs of tenderness in the second toe on the left foot.  The remainder of the Veteran's service treatment records is negative for any complaints of, or treatment for, foot problems.  However, at the June 1967 separation examination, while the clinical evaluation of the feet was marked as normal, the Veteran did report a history of foot trouble in his medical history report.    

The Veteran's post-service treatment records include private medical records issued by his podiatrist D.F., D.P.M., dated from October 2009 to August 2010.  During an October 2009 treatment visit, the Veteran reported to experience heel pain in his right foot.  Upon conducting a physical examination of the Veteran's feet, Dr. F. noted that the Veteran had significant pain on the plantar and medial aspect of the right calcaneus, and no swelling, upon palpation.  The Veteran was thereafter assessed with having heel spur syndrome and plantar fasciitis.  At a November 2009 treatment visit, he claimed to experience less tenderness to palpation overall.  Dr. F. further noted that results of the right foot x-rays revealed DJD of the first metatarsophalangeal (MTP) joint as well as posterior and plantar calcaneal spurring.  At the August 2010 treatment visit, although the Veteran presented with the chief complaint of heel pain in his right foot, he reported to feel better and added that his ability to walk had improved.  On physical examination, the Veteran reported diminished pain on the plantar and medial aspect of the calcaneus upon palpation, and he was thereafter diagnosed with having heel spur syndrome and fasciitis of the right foot.  

VA treatment records dated from July 2010 to January 2011 reflect the Veteran's complaints of ongoing pain and discomfort in his right foot.  

In a March 2011 statement, the Veteran's friend, E.R., wrote that he was stationed alongside the Veteran during basic training, and he observed the Veteran developing problems with his feet during their training period.  E.R. recalled that the Veteran had to go to sick call due to his foot problems, and he underwent the placement of gel casts on both his feet to help alleviate his symptoms.  

The Veteran was afforded a VA examination in connection to his bilateral foot condition in June 2011, at which time he provided his medical and military history and reported a history of pain in both feet beginning sometime in 1965 due to an in-service injury.  The Veteran stated that he had had trouble with pain in both feet during basic training and injured a toe on his right foot after a pallet fell on his foot.  According to the Veteran, he experiences stiffness and swelling in his feet, but no pain, weakness or fatigue at rest.  The Veteran also reported to experience pain, stiffness and swelling while standing and walking.  The Veteran denied receiving any treatment for his condition, and further denied experiencing any overall functional impairment as a result of this condition.  

Physical examination of the right foot was negative for any evidence of tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  There was active motion in the MTP joint of the right great toe.  Physical examination of the left foot also revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation, and the examiner also observed active motion in the MTP joint of the left great toe.  Palpation of the plantar surface of the right and left foot revealed moderate tenderness in both feet.  Physical examination of the Achilles tendon revealed normal alignment of the Achilles tendon in both feet while the Veteran is weight-bearing and non-weight bearing.  The examiner did not observe any evidence of pes planus, pes cavus or hammer toes.  There was also no evidence of Morton's metatarsalgia, hallux valgus or hallux rigidus.  

The examiner noted that the Veteran did not have any limitation with standing and walking or any type of support with his shoes.  Report of the right foot and left foot x-rays revealed findings of DJD, hallux valgus and calcaneal osteophtes.  Report of the right heel x-ray was described as abnormal, and revealed evidence of bilateral calcaneal osteophytes.  Based on his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with hallux valgus, plantar fasciitis, DJD and calcaneal spurs in both feet.  

VA treatment records reflect that the Veteran was seen at the Fayetteville VA medical center (VAMC) on a regular basis from 2011 through 2014.  During a November 2011 VA podiatry consultation, the Veteran reported to experience pain in the heels when arising from rest, as well as in the midfoot area when standing or walking.  The Veteran also stated that his big toe joints are sore most of the time.  

Physical examination of the right ankle and foot reflected evidence of severe hallux valgus with bony hypertrophy at the first MTP joint.  In addition, the Veteran's range of motion was moderately restricted and painful at the end of his range of motion exercises.  Upon physical examination of the left ankle and foot, the examiner observed evidence of moderate hallux valgus with bony hypertrophy at the first MTP joint.  Physical examination of the ankles and feet showed pes cavus "with overpronation in stance and gait."  The examiner described the Veteran as alert, active, and in no acute distress.  Based on the physical evaluation of the Veteran, the VA podiatrist diagnosed him with having hallux valgus, hallux limitus, pes cavus and plantar fasciitis.  

Subsequent treatment records reflect that the Veteran was seen at the VAMC in December 2012 for follow-up treatment and care for his hallux limitus.  Physical examination of the foot revealed moderate to high arches, and the insoles were shown to be "the same, proshocker type, remains with very limited motion [bilaterally first] MTPJs."  The Veteran exhibited minimal pain with dorsiflexion, and was diagnosed with having hallux limitus and pes cavus.  

During a June 2013 VA treatment visit for follow-up care and treatment for his hallux limitus, the Veteran stated that his toe was fine but he had sprained his left foot the previous week.  According to the Veteran, although the left foot was painful at the time of injury, it was mildly painful now.  X-rays of the left foot were negative for any signs or evidence of a fracture.  Physical examination of the feet revealed mild limitation of motion at the first MTP joint bilaterally, and the Veteran was assessed with having hallux limitus.  


Entitlement to an initial compensable rating for plantar fasciitis, DJD and calcaneal spurs of the right foot for the period from August 31, 2010 to March 22, 2011; and Entitlement to an initial compensable rating for bilateral plantar fasciitis, DJD and calcaneal spurs for the period from March 22, 2011 for February 28, 2014 .  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to an initial compensable rating for his service-connected plantar fasciitis, DJD and calcaneal spurs of the right foot for the period from August 31, 2010 to March 22, 2011.  The Board also finds that the Veteran is not entitled to an initial compensable rating for his service-connected bilateral plantar fasciitis, DJD and calcaneal spurs for the period from March 22, 2011 to February 28, 2014.  

In this regard, treatment records for the period prior to March 22, 2011 did not reveal moderate acquired plantar fasciitis evidenced by weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet has not been shown.  [The Board notes that the criteria for a rating of 10 percent or higher under Diagnostic Code 5276 are stated in the conjunctive and must all be met to warrant such rating.]  Prior to March 22, 2011, the record reflects that the Veteran's service-connected plantar fasciitis, DJD and calcaneal spurs of the right foot most closely approximated the criteria for a noncompensable rating under Diagnostic Code 5276.  The July 2010 VA treatment note reflects that the Veteran received Diclofenac gel and Naprelan from his private podiatrist.  Physical examination of the Veteran's extremities revealed that the pedal pulses were present and symmetrically equal.  In addition, the neurological examination revealed normal motor strength in the lower extremities that was symmetrically equal bilaterally.  There was no Babinski sign and the sensation was preserved.  Moreover, during the August 2010 treatment visit with Dr. F., although the Veteran exhibited diminished pain on the plantar and medial aspect of the calcaneus, there was no swelling noted, and the Veteran reported to feel better overall, and added that his ability to walk had improved.  

With respect to the Veteran's bilateral plantar fasciitis, DJD and calcaneal spurs for the period from March 22, 2011 to February 28, 2014, the June 2011 VA examiner did not observe inward bowing of the tendo Achilles nor any findings indicating the weight-bearing line to be over or medial to the great toe.  Indeed, the record on appeal is negative for objective evidence of the Veteran's bilateral plantar fasciitis causing weight-bearing line over or medial to the great toe and/or inward bowing of the tendo achillis.  As noted above, examination of the right and left foot revealed no evidence of tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  While palpation of the plantar surface of both feet reflected signs of tenderness, the alignment of the Achilles tendon was normal in both feet while the Veteran was weight bearing and non-weight bearing.  The examiner also noted that the Veteran did not exhibit any limitation while standing and walking, and further observed that he did not require any type of support with his shoes.  The neurological evaluation of the lower extremities was also negative for any abnormalities.  The examiner further found that the Veteran's condition did not effect his usual occupation or his daily activities.  

The Board acknowledges the VA treatment records referenced above which reflect the Veteran's complaints of ongoing pain and discomfort in his feet.  However, during the July 2012 VA treatment visit, although the Veteran's range of motion was moderately restricted due to pain, the Veteran's muscle appearance in the lower extremities was within normal limits, and his muscle strength was described as equal, normal and bilaterally symmetrical in all four quadrants.  The neurological evaluation of the Veteran was also negative for any abnormalities.  Also, as noted above, the Veteran exhibited minimal pain with dorsiflexion of the feet during the December 2012 treatment visit.  Such findings reflect the Veteran's complaints of pain and discomfort, but not so much as to significantly affect functioning, and they do not reflect such findings as weight-bearing line over or medial to the great toe or inward bowing of the tendo achillis.  As such, the Board finds that an initial compensable rating for plantar fasciitis, DJD and calcaneal spurs of the right foot is not warranted for the period prior to March 22, 2011, and an initial compensable rating for bilateral plantar fasciitis, bilateral DJD and bilateral calcaneal spurs is not warranted for the period from March 22, 2011 to February 28, 2014.  

The Board notes that there are additional diagnostic codes for the evaluation of foot disabilities.  However, Diagnostic Codes 5277, 5279 and 5282-5282 are not for application as there is no evidence of bilateral weak foot, Morton's disease, or hammer toe throughout the periods on appeal, nor is there any evidence of foot injuries or malunion or nonunion of the tarsal or metatarsal bones.  See June 2011 VA examination report.  Although the July 2012 VA treatment report reflected an assessment of pes cavus with overpronation in stance and gait, there was no evidence that the pes cavus caused the great toe to be dorsiflexed, with some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads, either unilaterally or bilaterally, to warrant a compensable rating pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5278.  Although the VA treatment records reflect an assessment of hallux rigidus as one of the Veteran's active medical problems, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5281, hallux rigidus is to be rated as hallux valgus. The Board notes that the Veteran is diagnosed with having, and has already been separately service-connected for, hallux valgus of the right and left foot, and these issues will be addressed in the Remand section below.  

Subsequent treatment records for the period on and after February 28, 2014 also reflect that the Veteran has been diagnosed with having bilateral metatarsalgia and his service-connected bilateral plantar fasciitis, DJD, and calcaneal spurs was recharacterized to that of bilateral metatarsalgia, plantar fasciitis, DJD and calcaneal spurs for the period on and after February 28, 2014.  This issue will also be addressed in the Remand section below.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45. 4.59, and the holdings in DeLuca and Mitchell.  However, even taking into account the Veteran's objective complaints of pain, the most competent and credible evidence of record does not show that he has at least "moderate" plantar fasciitis, DJD and calcaneal spurs of the right foot for the period from August 31, 2010 to March 22, 2011, and "moderate" bilateral plantar fasciitis, DJD and calcaneal spurs for the period from March 22, 2011 to February 28, 2014.  

Indeed, a higher evaluation of the Veteran's plantar fasciitis is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned noncompensable rating, and no higher. In this regard, the Board observes that the Veteran has complained of pain, swelling, and limitations on standing and walking as a result of his bilateral foot condition. However, these symptoms are already contemplated in the assigned rating, and the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation. Accordingly, his claim for an initial compensable rating under Diagnostic Code 5276 for plantar fasciitis, DJD and calcaneal spurs of the right foot for the period prior to March 22, 2011, and for bilateral plantar fasciitis, bilateral DJD and bilateral calcaneal spurs for the  period from March 22, 2011 to February 28, 2014 must be denied.  38 C.F.R. § 4.71a.

The Board acknowledges the Veteran's contentions of worsening symptoms throughout the periods on appeal.  However, even if the condition had worsened, this does not support a finding that the condition met the next higher criteria.  In this regard, the medical evidence for the period prior to February 28,2014, has provided highly probative evidence against this claim.  

In conclusion, the Board finds that for the period prior to March 22, 2011, the Veteran's level of disability more closely approximated the criteria for a noncompensable rating throughout the rating period, and a higher disability rating is not warranted.  The Board also finds that for the period from March 22, 2011 to February 28, 2014, the Veteran's level of disability associated with his bilateral plantar fasciitis, bilateral DJD and bilateral calcaneal spurs more closely approximated the criteria for a noncompensable rating throughout the rating period.  As the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his plantar fasciitis, DJD and calcaneal spurs of the right foot for the period prior to March 22, 2011, and for an initial compensable rating for his bilateral plantar fasciitis, bilateral DJD and bilateral calcaneal spurs for the period from March 22, 2011 to February 28, 2014, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the Veteran's symptoms associated with his bilateral foot impairment, to include symptoms of pain, tenderness, and stiffness in his feet, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 

It has not been shown that substantially gainful employment is precluded due to the Veteran's service-connected disorders.  During his hearing, the Veteran testified that he had worked as an electrician prior to retiring five or six years prior.  Although he attributed his decision to retire to his bilateral foot disability, and added that he had a difficult time standing on his feet, and crawling "up and down ladders" while working, the record reflects that his decision to retire was a voluntary one.  Indeed, the June 2011 VA examiner noted that the Veteran's bilateral foot condition did not effect his usual occupation or his daily activities.  Although the February 2014 VA examiner noted that the Veteran's foot condition had a moderate impact on his ability to work, he did not conclude that the Veteran is unable to continue working and/or obtain another form of employment as a result of his foot condition.  Moreover, there is nothing in the record to show that the Veteran is unable to obtain and/or maintain another form of employment that does not require as much physical exertion, as a result of his bilateral foot disability.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claims for the bilateral plantar fasciitis, DJD and calcaneal spurs and thus the Board finds it unnecessary to consider entitlement at this juncture.


ORDER

For the period prior to March 22, 2011, entitlement to an initial compensable rating for plantar fasciitis, DJD and calcaneal spurs of the right foot is denied.  

For the period from March 22, 2011 to February 28, 2014, entitlement to an initial compensable rating for bilateral plantar fasciitis, bilateral DJD, and bilateral calcaneal spurs is denied.  


REMAND

Bilateral Metatarsalgia and Hallux Valgus of the Right and Left Foot

For the period from February 28, 2014, the Veteran's bilateral foot disability was characterized as bilateral metatarsalgia, bilateral plantar fasciitis, bilateral DJD and bilateral calcaneal spurs, and evaluated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276-5279.  He is also service-connected for hallux valgus of the right and left foot, both of which have been evaluated as noncompensably disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280 . The Veteran contends that his service-connected bilateral foot disabilities are more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claims is required to allow for further development of the record. 

The Veteran was most recently provided a VA examination in connection with his service-connected right and left foot disabilities in February 2014.  During this evaluation, the VA examiner determined that the Veteran's bilateral foot symptoms were mild or moderate in severity.  At his August 2016 hearing, the Veteran testified that on a scale from one to ten (with one being the least level of pain and ten being the highest) his pain level was at a nine.  The Veteran further stated that his disabilities had worsened since his last VA examination.  According to the Veteran, he is experiencing increasing pain, and he can no longer do some of the physical activities he once could, to include standing on his feet, and crawling up and down ladders.  See Hearing Transcript, pp. 5-8.  

When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995).  Consequently, a new examination is warranted for the purpose of determining the current severity of the Veteran's disabilities.

Moreover, the Court recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Id. at 354. 

Southall-Norman must be understood in the context of Correia v. McDonald, 28 Vet. App. 158 (2016), because the issue in Southall-Norman was whether the holding in Correia applied to musculoskeletal disabilities rated under diagnostic codes that were not based on range of motion. The Court held that it did. In Correia, the Court held that the last sentence of § 4.59 required that examination of the joints involved included testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

In this case, the evidence shows the Veteran reported that his right and left metatarsalgia, plantar fasciitis, DJD and calcaneal spurs have been manifested by painful motion, stiffness and a burning sensation.  In light of the Veteran's contentions that his foot disorders have worsened since his last VA examination, and given the Court's holding in Southall-Norman v. McDonald, the Board finds that the Veteran should be scheduled for another VA examination in connection to his service connected hallux valgus of the right and left foot, and his bilateral metatarsalgia, bilateral plantar fasciitis, bilateral DJD and bilateral calcaneal spurs.  

DJD  with Intervertebral Disc Syndrome of the Lumbar Spine

With respect to the claimed low back disability, the Veteran maintains that his lumbar spine disability is secondary to his service-connected bilateral foot disability.  See August 2010 claim; see also Hearing Transcript, pp. 8-9.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Secondary service connection is also available for chronic aggravation of a nonservice-connected disorder.  In reaching the determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice-connected disorder.  See 38 C.F.R. § 3.310.

At the June 2011 VA examination, the Veteran attributed his low back condition to his foot problems.  Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner diagnosed the Veteran with having degenerative arthritis of the lumbar spine, and determined that this disorder was not related to his foot disorders.  According to the examiner, there is no evidence in the current medical literature indicating that the Veteran's current foot complaints would cause low back pain.  The examiner further noted that the Veteran had degenerative disk disease (DDD) of the lumbar spine, and DDD was "an inevitable occurrence in all human beings" and "not necessarily related to prior back strains or trauma."  According to the examiner the presence of DDD is also not necessarily a cause of neck or back pain as many asymptomatic individuals have this finding on radiographs and MRI scans.  

The Veteran was afforded another VA examination in connection to his low back disability in February 2014.  After interviewing the Veteran regarding his medical history, and evaluating his low back condition, the VA examiner diagnosed the Veteran with having lumbar spine DJD with intervertebral disc syndrome (IVDS) involving the left sciatic nerve.  According to the VA examiner, the Veteran's low back disability is less likely than not incurred in or caused by an in-service injury, event, or illness.  In reaching this determination, the examiner relied on the service treatment records which were absent any treatment for the Veteran's low back condition during active duty.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As mentioned above, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The February 2014 VA examiner did not address whether the Veteran's low back disability was secondary to his service-connected bilateral foot disability.  While the June 2011 VA examiner provided an opinion as to whether the Veteran's low back disability was caused by his bilateral foot disability, he did not address whether the low back disability was aggravated by the bilateral foot disability.  In this case, the Board does not find the June 2011 and February 2014 examination reports in conjunction with the VA medical opinions to be adequate.  As such, another remand is necessary for clarifying medical opinions regarding the etiology of these disorders.  38 C.F.R. § 3.159 (c)(4)(i).

Also, as this claim is being remanded for additional development, the AOJ should also attempt to retrieve any outstanding VA and private medical records pertaining to treatment provided for the Veteran's service-connected foot disabilities and his claimed low back disability. 

Entitlement to a 10 percent evaluation based upon multiple noncompensable service-connected disabilities

The Veteran contends that he is entitled to a 10 percent rating for multiple non-service connected disabilities for the period prior to February 28, 2014.  

Whenever a Veteran has two or more separate permanent service-connected disabilities of such character to clearly interfere with normal employability, even though none of the disabilities may be of a compensable degree under VA's Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324. Consideration of such benefits is predicated on the existence solely of noncompensable service-connected disabilities.  See Butts v. Brown, 5 Vet. App. 532 (1993).  As such, if a Veteran eventually receives a compensable rating, 38 C.F.R. § 3.324 is no longer for application.  See Id. 

As discussed above, service connection is in effect for plantar fasciitis, DJD and calcaneal spurs of the right foot, for the period from August 31, 2010 to March 22, 2011.  Service connection is also in effect for bilateral plantar fasciitis, bilateral DJD and bilateral calcaneal spurs for the period from March 22, 2011 to February 28, 2014.  These disorders have been evaluated as noncompensably disabling, and initial compensable ratings for these disorders for the period prior to February 28, 2014 have not been warranted.  However, in light of the fact that the Veteran's service-connected hallux valgus of the right and left foot, which have also been evaluated as noncompensably disabling (right foot effective from August 31, 2010, and left foot effective from March 22, 2011 ) have been remanded for further development, and given that the Veteran's claim for service connection for the low back disability is being remanded for further evidentiary development, the Board finds that the Veteran's claim for entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities for the period prior to February 28, 2014 pursuant to 38 C.F.R. § 3.324 is inextricably intertwined with the foregoing, and as such, disposition of the issue will be deferred pending completion of the development set forth.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from April 2014 to the present.

2.  Ask the Veteran to identify any private medical care providers who treated him for the claimed disabilities. After securing any necessary authorization, obtain records from any identified providers.

3.  Then, schedule the Veteran for one or more VA examinations to determine the current nature and severity of his right and left foot disabilities.  The entire claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail. 

The designated VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected bilateral metatarsalgia, bilateral plantar fasciitis, bilateral DJD and bilateral calcaneal spurs, as well as all present symptoms and manifestations attributable to his service-connected hallux valgus of the right and left foot, and address the rating criteria as found in 38 C.F.R. § 4.71, Diagnostic Codes 5276 and 5280 (2016).  Then, accord the Veteran appropriate VA examinations to determine the current severity and manifestations of his service-connected bilateral metatarsalgia, bilateral plantar fasciitis, bilateral DJD and bilateral calcaneal spurs, and his hallux valgus of the right and left foot.  The claims folder must be made available to the examiner in conjunction with the examinations.  All indicated studies should be conducted.  All pertinent pathology found on examinations should be noted in the examination reports. 

With regard to the Veteran's bilateral metatarsalgia, bilateral plantar fasciitis, bilateral DJD and bilateral calcaneal spurs, in particular, the examiner should discuss the presence (including degree) or absence of deformity (including pronation, abduction, etc.), pain or tenderness on manipulation and use, indication of swelling on use, characteristic callosities, inward displacement, and spasm of the tendo achillis on manipulation.  Also, the examiner should note whether the Veteran's symptoms improve with orthopedic shoes or appliances.  

With regard to the Veteran's hallux valgus of the right and left foot, the examiner should comment on the following:

(a) Whether the Veteran's left foot hallux valgus is equivalent to amputation of the great toe or if he has undergone an operation which resulted in resection of the metatarsal head.

(b) Whether the Veteran's right foot hallux valgus is equivalent to amputation of the great toe or if he has undergone an operation which resulted in resection of the metatarsal head.

The examiner should identify all symptoms associated with each diagnosed foot disability.  Specifically, the examiner should identify all symptoms associated with the Veteran's left foot hallux valgus, right foot hallux valgus and bilateral metatarsalgia, bilateral plantar fasciitis, bilateral DJD and bilateral calcaneal spurs.  To the extent possible, the examiner should identify whether symptoms associated with any foot disorder are duplicative or overlapping with symptoms of any other identified foot disorder.  Full range of motion testing should be performed where possible. The joint(s) involved should be tested in both active and passive motion, and in weight-bearing and non weight-bearing motion. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must comment on the functional impairment caused by the Veteran's right and left foot disabilities. The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, refer the claims file to the same VA examiner who conducted the February 2014 VA orthopedic examination, or another VA examiner if that examiner is unavailable. 

Following a review of the record, the examiner must express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any lumbar spine disability diagnosed during the evaluation and during the appeal, had its/their clinical onset in service or is/are otherwise related to the Veteran's military service. The examiner should also comment as to whether any other factors during the Veteran's service contributed, or led, to the development of the Veteran's lumbar spine disability. 

If the examiner concludes that the Veteran's lumbar spine disability is not directly related to his military service, then he or she must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar spine disability was caused or aggravated (permanently or chronically worsened beyond normal progression) by his service-connected bilateral foot disability(ies).  If the examiner finds that the bilateral foot disorder(s) has/have not caused the lumbar spine disability, but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any spine disability(ies).  If a baseline is established, the examiner should comment on how much the lumbar spine disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity. The examiner must provide a thorough and well-reasoned rationale for all opinions provided. Stating, alone, that it is medically impossible to establish a cause and effect relationship or to establish aggravation is insufficient. If that is the examiner's conclusion, the examiner must explain why such determination is medically impossible.

5. After completing the requested actions and any additional notification and/or development deemed warranted, the claims that are the subject of this remand must be readjudicated.  If any benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case. An appropriate period of time should be allowed for response before returning the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

(CONTINUED ON NEXT PAGE)


or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


